UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6249



JENNIFER L. BUNCH,

                                                 Plaintiff - Appellant,

             versus


HENRICO   COUNTY;      VIRGINIA   DEPARTMENT     OF
CORRECTIONS,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1411-AM)


Submitted:    April 17, 2003                   Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer L. Bunch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jennifer L. Bunch appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Bunch v. Henrico

County, No. CA-02-1411-AM (E.D. Va. filed Jan. 21, 2003 & entered

Jan. 27, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2